1    LAW OFFICES
     HOWARD A. CHOROST
2    A PROFESSIONAL CORPORATION
3    21 EAST SPEEDWAY BOULEVARD
     TUCSON, ARIZONA 85705
4    TEL (520) 792-0011
     FAX (520) 844-1196
5
     Email: hchorost@me.com
6
     Howard A. Chorost, Esq.
7    State Bar of Arizona No. 012663
8    Attorney for Creditor: Vantage West Credit Union
9

10                          IN THE UNITED STATES BANKRUPTCY COURT
11                                   FOR THE DISTRICT OF ARIZONA
12
13                                                         Chapter 13 Proceedings
     In re:
14
                                                           Case No. 2:19-bk-15474-PS
     Ruben Borbon, Jr. And Heather Nicole
15
     Borbon,                                               OBJECTION TO CONFIRMATION
16                                                         OF DEBTORS PROPOSED
                                                           CHAPTER 13 PLAN
17
                                   Debtors.                RE: Docket Entry 2
18
19
              Creditor Vantage West Credit Union, by and through undersigned Counsel, enters
20
     an Objection to Confirmation of Debtors proposed Chapter 13 Plan filed on December
21
22   10, 2019 under Docket Entry 2.

23            Creditor is secured by a 2016 GMC Terrain. The Principal Balance owed on the

24   vehicle is $23,492.85. Creditor is informed, believes and therefore alleges that the

25   Replacement Value of the collateral is $17,366.00.
26            Accordingly, Creditor objects to Debtors propose Cram Down Plan valuing the
27   vehicle at $13,000.00 and respectfully requests that the value of the vehicle be fixed at
28
                                                       -1-
      ______________________________________________________________________________________________________


Case 2:19-bk-15474-PS       Doc 19 Filed 01/15/20 Entered 01/15/20 09:26:00                   Desc
                             Main Document    Page 1 of 10
1    $17,366.00 and that Debtor should provide for payment of same as the secured portion of
2    the Claim.
3            Additionally, as the value should be fixed at $17,366.00, pre-Confirmation
4    monthly disbursements of Adequate Protection payments should be set in an amount of
5
     not less than $173.00 per month.
6
             Copies of Creditors Contract, MVD Lien record, and Kelly Blue Book Valuation
7
     are annexed as Exhibits in support of this Objection.
8
             WHEREFORE, Creditor Vantage West Credit Union respectfully requests that
9
     Confirmation be denied.
10
             Respectfully Submitted: January 15, 2020.
11

12                                                   HOWARD A. CHOROST, P.C.

13                                                   /s/ Howard A. Chorost, AZ Bar No. 012663

14                                                   Howard A. Chorost
                                                     Attorney for Creditor
15                                                   Vantage West Credit Union
16   Copy of the forgoing mailed/emailed to:
17
     THOMAS ADAMS MCAVITY
18   PHOENIX FRESH START BANKRUPTCY ATTORNEYS
19   4602 E Thomas Rd, Ste S-9
     PHOENIX, AZ 85028
20   Email: tom@nwrelief.com

21   RUSSELL BROWN
     CHAPTER 13 TRUSTEE
22   3838 NORTH CENTRAL AVENUE SUITE 800
     PHOENIX, AZ 85012-1965
23   Email: ecfmailclient@ch13bk.com
24   RUBEN BORBON, JR.
     HEATHER NICOLE BORBON
25   22570 E. VIA DEL ORO
26   QUEEN CREEK, AZ 85142-8465

27   /s/ Howard A. Chorost, AZ Bar No. 012663

28
     Howard A. Chorost
                                                       -2-
      ______________________________________________________________________________________________________


Case 2:19-bk-15474-PS       Doc 19 Filed 01/15/20 Entered 01/15/20 09:26:00                   Desc
                             Main Document    Page 2 of 10
              EXHIBIT “A”




Case 2:19-bk-15474-PS   Doc 19 Filed 01/15/20 Entered 01/15/20 09:26:00   Desc
                         Main Document    Page 3 of 10
Case 2:19-bk-15474-PS   Doc 19 Filed 01/15/20 Entered 01/15/20 09:26:00   Desc
                         Main Document    Page 4 of 10
Case 2:19-bk-15474-PS   Doc 19 Filed 01/15/20 Entered 01/15/20 09:26:00   Desc
                         Main Document    Page 5 of 10
Case 2:19-bk-15474-PS   Doc 19 Filed 01/15/20 Entered 01/15/20 09:26:00   Desc
                         Main Document    Page 6 of 10
              EXHIBIT “B”




Case 2:19-bk-15474-PS   Doc 19 Filed 01/15/20 Entered 01/15/20 09:26:00   Desc
                         Main Document    Page 7 of 10
Case 2:19-bk-15474-PS   Doc 19 Filed 01/15/20 Entered 01/15/20 09:26:00   Desc
                         Main Document    Page 8 of 10
              EXHIBIT “C”




Case 2:19-bk-15474-PS   Doc 19 Filed 01/15/20 Entered 01/15/20 09:26:00   Desc
                         Main Document    Page 9 of 10
                                                                Reasonable Market Value Report
                                                                                     Report Date: 12/12/2019


                      REASONABLE MARKET VALUE OF THIS VEHICLE
                          2016 GMC Terrain SLT Sport Utility 4D
          VIN: 2GKFLPE3XG6227862                             Reference:

                                               Base Value:                                             $16,491

      Value as of: 12/12/2019                  Engine: V6, 3.6 Liter                                      $802
      Zip Code: 85142                          Transmission: Automatic, 6-Spd                         Included
      Condition: Good                          Drivetrain: FWD                                        Included
                                               Mileage: 54,740                                        Included
                                               Color: Black                                                 $0

                                             Itemized Equipment




                                                                      Total Itemized Equipment:             $875
Reasonable Market Value = Kelley Blue Book® Typical Listing*:                                          $17,366
(Including Color, Mileage and Itemized Equipment)

*The reasonable market value is being provided only for comparison shopping and is not the retail sale price or
the advertised price of the vehicle.




   Case 2:19-bk-15474-PS           Doc 19 Filed 01/15/20 Entered 01/15/20 09:26:00                   Desc
                                   Main Document    Page 10 of 10
